 

Exhibit 10.5

 

EXCHANGE AGREEMENT

 

Dated as of July 9, 2019

 

This Exchange Agreement (together with the exhibits and other attachments
hereto, this “Agreement”) is entered into as of the date first set forth above
(the “Closing Date”) by and between (i) West Of Hudson Group, Inc., a Delaware
corporation (the “Company”); (ii) Amir Ben-Yohanan (“Mr. Yohanan”), (iii) Chris
Young (“Mr. Young”) and (iv) Simon Yu (“Mr. Yu”). Mr. Yohanan, Mr. Young and Mr.
Yu may be referred to herein individually as a “Seller” and collectively as the
“Sellers”. Each of the Company and each Seller may be referred to herein
collectively as the “Parties” and separately as a “Party.”

 

WHEREAS, Sellers are all of the members of WHP Entertainment, LLC, a California
limited liability company currently in the process of changing its name to
Doiyen LLC (“Doiyen”), collectively owning 100% of the membership interests of
Doiyen (the “Doiyen Interests”); and

 

WHEREAS the Company agrees to acquire the Doiyen Interests from the Sellers in
exchange for the issuance by the Company to the Sellers of a total of 100 shares
of common stock, par value $0.0001 per share, of the Company (the “Exchange
Shares”);

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

Article I. DEFINITIONS

 

Section 1.01 Definitions. In addition to the other terms defined herein, the
following terms, as used herein, have the following meanings:

 

  (a) “Authority” means any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, Federal, state, or local.         (b) “Code” means the Internal
Revenue Code of 1986, as amended.         (c) “Law” means any domestic or
foreign, federal, state, municipality or local law, statute, ordinance, code,
rule, or regulation.         (d) “Lien” means any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
and any conditional sale or voting agreement or proxy, including any agreement
to give any of the foregoing.         (e) “Person” means an individual,
corporation, partnership (including a general partnership, limited partnership
or limited liability partnership), limited liability company, association, trust
or other entity or organization, including a government, domestic or foreign, or
political subdivision thereof, or an agency or instrumentality thereof.        
(f) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

1

 

 

  (g) “Tax(es)” means any federal, state, local or foreign tax, charge, fee,
levy, custom, duty, deficiency, or other assessment of any kind or nature
imposed by the Internal Revenue Service and any other Authority responsible for
the collection, assessment or imposition of any Tax or the administration of any
Law relating to any Tax (including any income (net or gross), gross receipts,
profits, windfall profit, sales, use, goods and services, ad valorem, franchise,
license, withholding, employment, social security, workers compensation,
unemployment compensation, employment, payroll, transfer, excise, import, real
property, personal property, intangible property, occupancy, recording, minimum,
alternative minimum, environmental or estimated tax), including any liability
therefor as a transferee (including under Section 6901 of the Code or similar
provision of applicable Law) or successor, as a result of Treasury Regulation
Section 1.1502-6 or similar provision of applicable Law or as a result of any
Tax sharing, indemnification or similar agreement, together with any interest,
penalty, additions to tax or additional amount imposed with respect thereto.

 

Section 1.02 Interpretive Provisions. Unless the express context otherwise
requires: (i) the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; (ii) terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa; (iii) the terms “Dollars” and “$” mean United States Dollars; (iv)
references herein to a specific Section, Subsection, Recital, or Exhibit shall
refer, respectively, to Sections, Subsections, Recitals or Exhibits of this
Agreement; (v) wherever the word “include,” “includes,” or “including” is used
in this Agreement, it shall be deemed to be followed by the words “without
limitation”; (vi) references herein to any gender shall include each other
gender; (vii) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained herein is intended to authorize any
assignment or transfer not otherwise permitted by this Agreement; (viii)
references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity; (ix) references herein to any
contract or agreement (including this Agreement) mean such contract or agreement
as amended, supplemented or modified from time to time in accordance with the
terms thereof; (x) with respect to the determination of any period of time, the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding”; (xii) references herein to any Law or any license mean such
Law or license as amended, modified, codified, reenacted, supplemented or
superseded in whole or in part, and in effect from time to time; and (xiii)
references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

 

Article II. EXCHANGE

 

Section 2.01 The Exchange.

 

  (a) On the terms and subject to the conditions set forth in this Agreement,
each Seller shall sell, assign, transfer and deliver to the Company, free and
clear of all liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, all of the Doiyen Interests held by such
Seller in exchange for the issuance to Seller of the Exchange Shares. The
Parties acknowledge and agree that the Doiyen Interest held by each Seller, and
the number of Exchange Shares to be received by each Seller, are as follows:

 

2

 

 

  (i) Mr. Yohanan holds 75% of the Doiyen Interests and in exchange therefore
shall receive 75 Exchange Shares.         (ii) Mr. Young holds 20% of the Doiyen
Interests and in exchange therefore shall receive 20 Exchange Shares.        
(iii) Mr. Yu holds 5% of the Doiyen Interests and in exchange therefore shall
receive 5 Exchange Shares.

 

  (b) The exchange as set forth in this Section 2.01, subject to the other terms
and conditions herein, is referred to herein as the “Exchange.”         (c) At
the Closing, each Seller shall, on delivery to the Company of the applicable
Assignment of Membership Interests in the form as attached hereto as Exhibit A,
Exhibit B and Exhibit C, with respect to the Doiyen Interests held by such
Seller (the “Assignments”), be recorded in the stock ledger of the Company as
the owners of the applicable portion of the Exchange Shares.

 

Section 2.02 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date simultaneously with
the execution and delivery of this Agreement by remote exchange of electronic
documents.

 

Section 2.03 Seller’s Deliverables. At the Closing, each Seller shall deliver to
the Company the Assignment as applicable to such Seller, and thus all right,
title and interest in and to the Doiyen Interests, free and clear of all liens,
pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description.

 

Section 2.04 Company Share Issuance. At the Closing, the Company shall record
the Sellers as the owners of the applicable portion of the Exchange Shares in
the books and records of the Company. The Exchange Shares shall not be
certificated.

 

Section 2.05 Additional Documents. At and following the Closing, the Parties
shall execute, acknowledge, and deliver (or shall ensure to be executed,
acknowledged, and delivered), any and all certificates, opinions, financial
statements, schedules, agreements, resolutions, rulings or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the Parties and
their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.

 

Section 2.06 Taxes. Each Seller will pay all income, gain, sales, use, value
added, transfer, stamp, registration, documentary, excise, real property
transfer or gains, or similar Taxes incurred as a result of the transactions
contemplated by this Agreement with respect to such Seller.

 

Article III. REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

As an inducement to, and to obtain the reliance of the Company, each Seller,
severally and not jointly and severally, represents and warrants to the Company,
as of the Closing Date, as follows:

 

Section 3.01 Existence and Power. Such Seller is a natural person and has the
full power and is duly authorized under all applicable Laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted and to enter into this Agreement
and fulfill its obligations herein.

 

3

 

 

Section 3.02 Due Authorization. Such Seller has taken all actions required by
Law or otherwise to authorize the execution, delivery and performance of this
Agreement and to consummate the transactions herein contemplated

 

Section 3.03 Valid Obligation. This Agreement and all agreements and other
documents executed by such Seller in connection herewith constitute the valid
and binding obligations of such Seller, enforceable in accordance with its or
their terms, except as may be limited by the Enforceability Exceptions

 

Section 3.04 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by such Seller requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any Authority.

 

Section 3.05 Title to and Issuance of Doiyen Interests. Such Seller is the
record and beneficial owner and holder of the Doiyen Interests as set forth in
Section 2.01(a), free and clear of all Liens. None of the Doiyen Interests held
by such Seller is subject to pre-emptive or similar rights and such Seller does
not have any pre-emptive rights or similar rights to purchase or receive any
Doiyen Interests or other interests in the Company. Such Seller has the power
and authority to transfer the Doiyen Interests to the Company as contemplated
pursuant to the terms of this Agreement. Upon delivery of the Exchange Shares to
such Seller in exchange for the Doiyen Interests held by such Seller as
contemplated hereby, the Company shall acquire good and valid title to such
Doiyen Interests, free and clear of all Liens.

 

Section 3.06 Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by such Seller
in connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with such Seller or any action taken by such
Seller.

 

Section 3.07 Investment Representations.

 

  (a) Investment Purpose. Such Seller understands and agrees that the
consummation of this Agreement including the delivery of the Exchange Shares to
such Seller in exchange for the Doiyen Interests held by such Seller as
contemplated hereby constitutes the offer and sale of securities under the
Securities Act and applicable state statutes and that the Exchange Shares are
being acquired for such Seller’s own account and not with a present view towards
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act.         (b) Investor
Status. Such Seller is (i) an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D (an “Accredited Investor”), and/or (ii) an exempt
investor in accordance with the provisions of Regulation S promulgated under the
Securities Act. Such Seller has been furnished with all documents and materials
relating to the business, finances and operations of the Company and its
subsidiaries and information that such Seller requested and deemed material to
making an informed decision regarding this Agreement and the underlying
transactions.

 

4

 

 

  (c) Information. Such Seller and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Exchange Shares
which have been requested by such Seller or its advisors. Such Seller and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Such Seller understands that their investment in the Exchange Shares
involves a significant degree of risk.         (d) Governmental Review. Such
Seller understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Exchange Shares.

 

Article IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to, and to obtain the reliance of the Sellers, the Company
represents and warrants to each of the Sellers as of the Closing Date as
follows:

 

Section 4.01 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Delaware and has
the corporate power and is duly authorized under all applicable Laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.

 

Section 4.02 No Conflict; Due Authorization. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the Certificate of Incorporation and Bylaws
of the Company as in effect on the Closing Date (the “Company Organizational
Documents”). The Company has taken all action required by Law, the Company
Organizational Documents, or otherwise to authorize the execution and delivery
of this Agreement, and the Company has full power, authority, and legal right
and has taken all action required by Law, the Company Organizational Documents
or otherwise to consummate the transactions herein contemplated.

 

Section 4.03 Valid Obligation. This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by the Enforceability Exceptions.

 

Section 4.04 Governmental Authorization. Neither the execution and delivery nor
performance of this Agreement by any the Company Party requires any consent,
approval, license or other action by or in respect of, or registration,
declaration or filing with any Authority.

 

Section 4.05 Approval of Agreement. The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

 

Section 4.06 Broker’s, Finder’s or Similar Fees. There are no brokerage
commissions, finder’s fees or similar fees or commissions payable by the Company
in connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with the Company or any action taken by the
Company.

 

5

 

 

Article V. MISCELLANEOUS

 

Section 5.01 Governing Law; Jurisdiction; Waiver of Jury Trial.

 

  (a) This Agreement shall be governed by, enforced, and construed under and in
accordance with the Laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereunder.         (b) ANY LEGAL SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY BE INSTITUTED IN THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA,
IN EACH CASE LOCATED IN LOS ANGELES COUNTY, CALIFORNIA AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.         (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 5.01(c).

 

Section 5.02 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by email with return receipt requested, overnight
courier or registered mail or certified mail, postage prepaid, addressed to the
Company at its principal office or to the addresses of the Sellers as set forth
in the books and records of the Company. Any Party may change its address for
notices hereunder upon notice to each other Party in the manner for giving
notices hereunder. Any notice hereunder shall be deemed to have been given (i)
upon receipt, if personally delivered, (ii) on the day after dispatch, if sent
by overnight courier, (iii) upon dispatch, if transmitted by email with return
receipt requested and received and (iv) three (3) days after mailing, if sent by
registered or certified mail.

 

6

 

 

Section 5.03 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 5.04 Confidentiality. Each Party agrees that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another Party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other Party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by Law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Agreement, each Party shall
return to the applicable other Party all documents and other materials obtained
by it or on its behalf and shall destroy all copies, digests, work papers,
abstracts or other materials relating thereto, and each Party will continue to
comply with the confidentiality provisions set forth herein.

 

Section 5.05 Third Party Beneficiaries. This contract is strictly between the
Company and the Sellers and, except as specifically provided, no other Person
and no director, officer, stockholder (other than the Sellers), employee, agent,
independent contractor or any other Person shall be deemed to be a third-party
beneficiary of this Agreement.

 

Section 5.06 Entire Agreement. This Agreement represents the entire agreement
between the Parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 5.07 Survival; Termination. The representations, warranties, and
covenants of the respective Parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

 

Section 5.08 Amendment; Waiver; Remedies.

 

  (a) This Agreement may be amended, modified, superseded, terminated or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by each
of the Parties.         (b) Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
Party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.         (c) Neither any failure or delay in exercising
any right or remedy hereunder or in requiring satisfaction of any condition
herein nor any course of dealing shall constitute a waiver of or prevent any
Party from enforcing any right or remedy or from requiring satisfaction of any
condition. No notice to or demand on a Party waives or otherwise affects any
obligation of that Party or impairs any right of the Party giving such notice or
making such demand, including any right to take any action without notice or
demand not otherwise required by this Agreement. No exercise of any right or
remedy with respect to a breach of this Agreement shall preclude exercise of any
other right or remedy, as appropriate to make the aggrieved Party whole with
respect to such breach, or subsequent exercise of any right or remedy with
respect to any other breach.

 

7

 

 

  (d) Notwithstanding anything else contained herein, no Party shall seek, nor
shall any Party be liable for, consequential, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.

 

Section 5.09 Arm’s Length Bargaining; No Presumption Against Drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the Parties, and no such relationship otherwise exists. No presumption
in favor of or against any Party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

Section 5.10 Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties.

 

Section 5.11 No Assignment or Delegation. No Party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the all of the other
Parties and any purported assignment or delegation without such consent shall be
void, in addition to constituting a material breach of this Agreement. This
Agreement shall be binding on the permitted successors and assigns of the
Parties.

 

Section 5.12 Further Assurances. Each Party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such Party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

 

Section 5.13 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
any other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 5.14 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy.

 

[Signatures Appear on Following Page]

 

8

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Closing
Date.

 

  West Of Hudson Group, Inc.       By: /s/ Amir Ben-Yohanan    Name: Amir
Ben-Yohanan   Title: Chief Executive Officer       Sellers:       Amir
Ben-Yohanan       By: /s/ Amir Ben-Yohanan    Name: Amir Ben-Yohanan       Chris
Young       By: /s/ Chris Young   Name: Chris Young       Simon Yu       By: /s/
Simon Yu    Name: Simon Yu

 

9

 

 

Exhibit A

 

Assignment of Membership Interests

 

[Amir Ben-Yohanan]

 

This Assignment of Membership Interests (“Assignment”) dated this 9th day of
July, 2020, is entered into by and between Amir Ben-Yohanan (“Assignor”) and
West Of Hudson Group, Inc., a Delaware corporation (“Assignee”).

 

Assignor currently holds 75% of the Membership Interest of WHP Entertainment,
LLC, a California limited liability company currently in the process of changing
its name to Doiyen LLC (the “Company”).

 

Assignor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration received from or on behalf of the
Assignee at or before the ensealing and delivery of these presents, the receipt
and sufficiency whereof is hereby acknowledged, now hereby assigns, transfers
and sets over unto the Assignee all right, title and interest in all of the
Membership Interest in the Company held by Assignor (the “Transferred
Interests”), which Membership Interest has been delivered to Assignee on the
date hereof, to have and to hold the same unto the Assignee, the Assignee’s
legal representatives, successors and assigns forever.

 

Assignor, in connection with Assignor’s assignment of the Transferred Interests,
does hereby warrant, covenant and agree with the Assignee that Assignor has good
right and authority to execute this Assignment and Assignor is the sole
beneficial owner of the Membership Interest as of the date hereof.

 

IN WITNESS WHEREOF, the Assignor and Assignee have each caused this Assignment
to be executed on the date written below.

 

Signed, sealed and delivered in the presence of:

 

Witnesses:     Assignor: Amir Ben-Yohanan                 Print Name:     By:
/s/ Amir Ben-Yohanan       Name: Amir Ben-Yohanan         Print Name:    
Assignee: West Of Hudson Group                 By: /s/ Amir Ben-Yohanan      
Name: Amir Ben-Yohanan       Title: Chief Executive Officer

 

 

 

 

Exhibit B

 

Assignment of Membership Interests

 

[Chris Young]

 

This Assignment of Membership Interests (“Assignment”) dated this 9th day of
July, 2020, is entered into by and between Chris Young (“Assignor”) and West Of
Hudson Group, Inc., a Delaware corporation (“Assignee”).

 

Assignor currently holds 20% of the Membership Interest of WHP Entertainment,
LLC, a California limited liability company currently in the process of changing
its name to Doiyen LLC (the “Company”).

 

Assignor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration received from or on behalf of the
Assignee at or before the ensealing and delivery of these presents, the receipt
and sufficiency whereof is hereby acknowledged, now hereby assigns, transfers
and sets over unto the Assignee all right, title and interest in all of the
Membership Interest in the Company held by Assignor (the “Transferred
Interests”), which Membership Interest has been delivered to Assignee on the
date hereof, to have and to hold the same unto the Assignee, the Assignee’s
legal representatives, successors and assigns forever.

 

Assignor, in connection with Assignor’s assignment of the Transferred Interests,
does hereby warrant, covenant and agree with the Assignee that Assignor has good
right and authority to execute this Assignment and Assignor is the sole
beneficial owner of the Membership Interest as of the date hereof.

 

IN WITNESS WHEREOF, the Assignor and Assignee have each caused this Assignment
to be executed on the date written below.

 

Signed, sealed and delivered in the presence of:

 

Witnesses:     Assignor: Chris Young                 Print Name:     By: /s/
Chris Young        Name: Chris Young         Print Name:     Assignee: West Of
Hudson Group                 By: /s/ Amir Ben-Yohanan       Name: Amir
Ben-Yohanan       Title: Chief Executive Officer

 

 

 

 

Exhibit C

 

Assignment of Membership Interests

 

[Simon Yu]

 

This Assignment of Membership Interests (“Assignment”) dated this 9th day of
July, 2020, is entered into by and between Simon Yu (“Assignor”) and West Of
Hudson Group, Inc., a Delaware corporation (“Assignee”).

 

Assignor currently holds 5% of the Membership Interest of WHP Entertainment,
LLC, a California limited liability company currently in the process of changing
its name to Doiyen LLC (the “Company”).

 

Assignor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration received from or on behalf of the
Assignee at or before the ensealing and delivery of these presents, the receipt
and sufficiency whereof is hereby acknowledged, now hereby assigns, transfers
and sets over unto the Assignee all right, title and interest in all of the
Membership Interest in the Company held by Assignor (the “Transferred
Interests”), which Membership Interest has been delivered to Assignee on the
date hereof, to have and to hold the same unto the Assignee, the Assignee’s
legal representatives, successors and assigns forever.

 

Assignor, in connection with Assignor’s assignment of the Transferred Interests,
does hereby warrant, covenant and agree with the Assignee that Assignor has good
right and authority to execute this Assignment and Assignor is the sole
beneficial owner of the Membership Interest as of the date hereof.

 

IN WITNESS WHEREOF, the Assignor and Assignee have each caused this Assignment
to be executed on the date written below.

 

Signed, sealed and delivered in the presence of:

 

Witnesses:     Assignor: Simon Yu                 Print Name:     By: /s/ Simon
Yu       Name: Simon Yu         Print Name:     Assignee: West Of Hudson Group  
              By: /s/ Amir Ben-Yohanan        Name: Amir Ben-Yohanan      
Title: Chief Executive Officer

 

 

 